Downey, J.
This was a proceeding by the appellant against the appellee to contest his election to the office of township trustee. Before the commissioners, and also on appeal in the circuit court, the proceeding was dismissed, on the ground that there was no legal and sufficient ground of contest stated in the complaint filed. The errors assigned require us to decide upon the correctness of this ruling. The ground of contest stated by the appellant is, that all the bal*364lots cast for his opponent, the appellee, had upon' them distinguishing marks other than the names of the candidates and the office which they were to fill, in .violation of the twenty-third section of the registry law of 1867. The distinguishing marks, which were on the face of the ballots, were these: first, “republican ticket;” second,“republican county ticket;” third, “republican township ticket.”
W. A. McKenzie, L. M. Campbell, M. M. Ray, and-Ray, for appellant.
According to the opinion of this court, in Druliner v. The State, 29 Ind. 308, and other cases following it, the question must be decided against the appellant.
The judgment is affirmed, with costs.